Citation Nr: 0521222	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  01-05 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a rating in excess of 20 percent for an 
intervertebral disc syndrome for the period from December 23, 
1988 to April 28, 1991, inclusive.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1988.

This matter was most recently before the Board of Veteran's 
Appeals (Board) in January 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC, through VA's Appeals 
Management Center (AMC).  Following the completion of the 
requested actions, the case was returned to the Board for 
further review.  

Because of a typographical error, the Board in January 2004 
incorrectly identified the appellate issue on the title page.  
Specifically, the date, "April 29, 2001," should have read 
"April 29, 1991."  This typographical error, however, was 
not reflected in the text of the remand itself or in the 
instruction paragraphs, nor did it in any way affect the 
veteran adversely while development was undertaken by the AMC 
during the period the case remained in remand status.  Hence, 
there is no bar or prejudice to the veteran to the Board's 
consideration at this time of the merits of the issue shown 
on the title page of this document.  


FINDINGS OF FACT

1.  Between December 23, 1988 and April 28, 1991, not more 
than a moderate intervertebral disc syndrome was shown, and 
neither a severe lumbosacral strain nor more than a moderate 
limitation of lumbar motion was demonstrated.

2.  Between December 23, 1988 and April 28, 1991, lumbar pain 
or functional loss resulting in additional limitation of 
lumbar motion was not shown.  

3.  Between December 23, 1988 and April 28, 1991, neither a 
marked interference with employment nor frequent periods of 
hospital care due to an intervertebral disc syndrome are 
identified by the record.

CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for intervertebral disc syndrome, previously rated as 
low back strain with low back pain, for the period from 
December 23, 1988, to April 28, 1991, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2001) 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was most recently remanded by the 
Board in 2004 for additional evidentiary and procedural 
development.  In addition, this matter was subject to one or 
more other remands or development requests from the Board.  
All of the actions sought by the Board by its prior actions 
appear to have been completed in full as directed and it is 
of note that neither the veteran, nor his representative, 
contends otherwise.  See Stegall v. West, 11 Vet.App. 268, 
270-71 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law on 
November 9, 2000, subsequent to the initiation of the 
original claim forming the basis of the instant appeal.  The 
VCAA significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The applicable law and 
regulations have been the subject of holdings of various 
Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice of the foregoing was initially 
provided to the veteran by the Board in a June 2002 letter.  
Further, additional notice was furnished to him through the 
AMC's correspondence of January 2004.  To that extent, VA's 
duties established by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all known 
examination and treatment records have been obtained for 
inclusion in the veteran's claims folder.  In addition, the 
veteran has been afforded one or more VA medical examinations 
during the course of the instant appeal and his claims folder 
has been referred to a VA physician for review and 
preparation of a report detailing findings and opinions 
regarding the period of time extending from December 1988 to 
April 1991.  Thus, it is concluded that all assistance due 
the veteran has been rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in 
failing to providing such notice specifically complying with 
section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
because an initial RO adjudication had already occurred.  
Instead, the veteran was found to have the right to be 
provided the requisite VCAA content-complying notice and 
proper subsequent VA process at some time during the 
appellate process.  In this instance, while the initial RO 
adjudication preceded the enactment of the VCAA, full notice 
of the VCAA followed with readjudication by the RO and notice 
to the veteran, as provided by Pelegrini.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran-claimant under Bernard v. Brown, 4 Vet.App. 384 
(1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis of the Merits of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes (DCs) identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Service connection for a low back strain with a history of 
lower back pain was established by an April 1990 rating 
decision, at which time a noncompensable rating was assigned 
under DC 5295, effective from December 23, 1988.  By virtue 
of the notice of disagreement filed in May 1990, the veteran 
challenged the disability rating initially assigned by the 
RO.  As such, there is presented an "original claim" as 
contemplated by Fenderson v. West, 12 Vet.App. 119 (1999) (at 
the time of an initial rating, separate or "staged" ratings 
may be assigned for separate periods of time based on the 
facts found), as opposed to a claim for an "increased 
rating."  

The rating for the appellant's back disorder was increased to 
10 percent under DC 5295, effective from December 23, 1988, 
following an October 1992 Board decision.  In a July 1998 
rating decision the disability was recharacterized as low 
back strain with a history of lower back pain and lumbar 
degenerative disc disease, and the rating was increased to 20 
percent under DC 5295-5293, effective from December 23, 1988.  
Subsequent VA action led to the assignment of a 40 percent 
rating for the low back disorder, described as an 
intervertebral disc syndrome, effective from April 29, 1991.  
The veteran agreed with the 40 percent rating, thereby 
leaving only the question of entitlement to a rating in 
excess of 20 percent for the period from December 23, 1988, 
to April 28, 1991.  

The criteria to evaluate intervertebral disc disease and 
spinal disorders in general were amended in 2002 and 2003.  
See, e.g., 68 Fed. Reg. 51454-51456 (2003); 67 Fed. Reg. 
54345 (2002).  Under Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003), however, only the old rating criteria apply to 
the period prior to the date of the change in law, and only 
the new rating criteria apply to the period after the date of 
the change in law.  Under the circumstances of this case, the 
changes to the rating criteria effectuated in 2002 and 2003 
are not for application here, where only the period between 
December 1988 and April 1991 is at issue.  

Under 38 C.F.R. § 4.71a, DC 5293 (1991), a 20 percent 
evaluation was for assignment where an intervertebral disc 
syndrome was moderately disabling, with recurring attacks.  A 
40 percent rating was warranted for severe symptoms with 
recurring attacks and little intermittent relief.  

Under 38 C.F.R. § 4.71a, DC 5295 (1991), a 20 percent rating 
was warranted for a lumbosacral strain where there was muscle 
spasm on extreme forward bending, or unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
rating was warranted if the lumbosacral strain was severe 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295.

Under 38 C.F.R. § 4.71a, DC 5292 (1991), a moderate 
limitation of lumbar motion warranted a 20 percent rating.  A 
40 percent rating was assignable for a severe limitation of 
lumbar motion.  

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet.App. 202, 206-7 (1995).  
Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

Evidence on file demonstrates that the veteran sought medical 
assistance during the period in question for complaints of 
back pain and associated muscle spasm.  Outpatient notes from 
March and September 1989 indicate that there was full range 
of motion of the lumbar spine, and a medical examination by 
an employer in October 1989 disclosed no positive findings 
relating to any abnormality of the veteran's lumbosacral 
spine.  

On examination by VA in March 1990, the veteran complained of 
constant low back pain that was increased by lifting, 
prolonged standing, or inactivity.  He denied radiating pain.  
Clinical review showed the veteran to be in no acute 
distress.  There was a normal vertebral alignment of the 
lumbar spine, with negative straight leg raising and normal 
motor, reflex, and sensory functions.  He was able to walk on 
his heels and toes without difficulty.  The diagnosis was of 
chronic low back pain.  

In August 1990, no limitation of motion of the lumbosacral 
spine was in evidence.  In September 1990, examination 
revealed muscle spasm and tenderness of the low back, along 
with the veteran's complaints of pain.  He walked with a 
slight list to the left, noting that his pain had increased 
when working under the hood of a car.  Physical therapy was 
ordered, but by September 21, 1990, the appellant reported 
that his symptoms had resolved, and therapy was discontinued.

An October 1990 bone scan was negative, and lumbosacral X-
rays in January 1991 revealed normal findings, with no acute 
osseous abnormality identified.  

When seen on an outpatient basis by VA in January 1991, the 
veteran complained of non-radiating low back pain.  His 
neurological status was intact and straight leg raising was 
negative.  There was a question of facet degenerative joint 
disease of L5-S1.  The diagnosis was of mechanical low back 
pain.  On April 15, 1991, the veteran sustained an unrelated 
injury to the left ankle while playing softball.  On April 
29, 1991, a private physician noted that his review of VA X-
rays from 1990 disclosed a loss of disc space height and 
facet hypertrophy at L5-S1.  

The veteran testified at an RO hearing in March 1991 that he 
was bothered by a low back disorder since service discharge.  
He stated that, following a VA medical examination in March 
1990, there was a point in time in or about September 1990 
that he was unable to arise from a kneeling position and that 
he was forced to discontinue working for about a one-week 
period.  At that time, he was told that he had arthritis, 
although there was no cure for it.  The veteran further 
stated that his back disorder did not affect his ability to 
earn a living as an instructor with his current employer, 
that he had not lost a job because of such disability, and 
that he had not been refused employment because of it.  
Similar testimony was offered at a Board hearing held in 
Washington, DC, in January 2002.

Pursuant to the Board's request, a VA neurologist reviewed 
the veteran's claims folder and provided a report in October 
2002, as amended by an addendum of March 2005.  Therein, in 
pertinent part, the neurologist reported that prior to April 
29, 1991, listing of the whole spine to the opposite side or 
attempts to elicit a Goldthwait's sign were not indicated.  
In his opinion, medical data on file prior to April 29, 2001 
did not consistently show permanent loss or decrease in range 
of motion, notwithstanding the presence of a lumbar strain 
with mild to moderate degenerative disc changes at L4-5 and 
L5-S1.  In the opinion of the examiner, it was likely that 
the veteran had neurological manifestations referable to the 
service-connected low back disorder from December 1988 to 
April 1991; however, it was found to be difficult to assess 
if any additional trauma after service discharge may have 
contributed to his reported symptoms.  His symptoms were 
intermittently worse, with examinations reflecting such 
changes, including a physical therapy examination in October 
1990 indicating that his pain was progressively worse.  

The examiner concluded that there was no significant evidence 
that the veteran's employment was markedly interfered with 
due to the back disorder, noting that there was no indication 
that he had been fired or laid off as a result of this 
disability or given any warning from his employer regarding 
missing work or inability to perform his job because of this 
disorder.  Further, the examiner opined that there was no 
evidence to support a finding that the veteran missed 
significant work due to his low back disorder.  

Analysis of the record fails to denote the existence of a 
severe intervertebral disc disease with recurring attacks and 
little intermittent relief, or any greater degree of 
disablement as a result of intervertebral disc syndrome, 
during the period from December 23, 1988, to April 28, 1991.  
A slight list of the spine was noted on evaluation in 
September 1990, but there was no showing that there was 
listing of the whole spine to the opposite side.  Similarly, 
the existence of a positive Goldthwait's sign, a marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteoarthritic changes, or some of the 
above with abnormal mobility on forced motion, is not shown.  
There is a single entry identifying narrowing or irregularity 
of a joint space, but there is not a single other 
manifestation of severe lumbosacral strain.  

In terms of range of motion of the lumbar spine, the record 
reflects that movement was not limited at the time of a VA 
medical examination in March 1990 or on any other occasion 
during the relevant time period, notwithstanding an 
occasional paravertebral muscle spasm.  On the basis of the 
foregoing, the preponderance of the evidence is against the 
assignment of a schedular rating in excess of 20 percent for 
the veteran's service-connected low back disorder from 
December 23, 1988, to April 28, 1991.  Fenderson.  

Furthermore, no increase in the schedular evaluation is 
warranted on the basis of pain and functional loss due to 
flare-ups, fatigability, incoordination, and painful motion.  
Pain is indicated, but pain is a listed criterion under DC 
5295 and 5293, and the veteran's pain is not shown to have 
reduced range of motion during the relevant time frame.  In 
the absence of a showing that pain or functional loss 
warrants the assignment of a higher schedular evaluation for 
the veteran's intervertebral disc syndrome, it is determined 
that the assigned 20 percent rating adequately compensates 
the veteran for the level of impairment outlined by the 
evidence on file.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set for in 
this paragraph an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

Lacking in this case is any probative evidence that the 
veteran's service-connected low back disorder alone was 
productive of a marked interference with employment or 
necessitated frequent periods of hospital care, such as to 
render impractical the application of the regular schedular 
standards.  His back pain and muscle spasm, when present, 
undoubtedly limited his ability to perform certain work-
related tasks, such as heavy lifting, bending, or other 
exertional activity, but there is no indication that a marked 
interference with employment resulted at any time.  By the 
veteran's own statements his employment was not adversely 
affected other than on a very temporary basis.  Likewise, it 
is not shown that any hospital care was required during the 
pertinent period for the disability at issue.  Notice is also 
taken that the only medical professional to have directly 
addressed such question noted in his March 2005 opinion that 
a marked interference with employment had not resulted.  As 
such, it cannot be reasonably concluded that assignment of a 
higher rating is warranted on an extraschedular basis.  See 
Bagwell v. Brown, 9 Vet.App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).

In all, a preponderance of the evidence is against the 
assignment of a schedular or extraschedular rating in excess 
of 20 percent for an intervertebral disc syndrome, formerly 
described as low back strain with low back pain.  


ORDER

A schedular or extraschedular rating in excess of 20 percent 
for an intervertebral disc syndrome, formerly rated as low 
back strain with low back pain, for the period from December 
23, 1988, to April 28, 1991, inclusive, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


